Citation Nr: 0316776	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-10 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from March 1972 to March 1976 
and served in the Southwest Theater of operations in Saudi 
Arabia from January 1991 to May 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision by the RO.  It is 
apparent that the RO must have reopened the veteran's 
previously denied claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
even if an RO makes an initial determination to reopen a 
claim, the Board must still review the RO's preliminary 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2002.



FINDINGS OF FACT

1.  In August 1995, the RO denied the appellant's original 
claim of service connection for PTSD, but the appellant did 
not appeal in a timely fashion from that decision.

2.  New evidence has been presented since the RO's August 
1995 decision which bears directly and substantially on the 
veteran's claim of service connection for PTSD and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the August 
1995 decision to reopen the claim of service connection for 
service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law on November 9, 2000.  

It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 
5106, 5107, 5126 (West  2002).  The liberalizing provisions 
of the VCAA are applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. §§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective on November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective on 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's applications to 
reopen, which were received long before that date.  The Board 
will consider this claim under that version of 38 C.F.R. 
§ 3.156 which is set forth hereinbelow.  

The veteran had active service from March 1972 to March 1976 
and from January 1991 to May 1991.  Following his discharge 
from service, the veteran filed a claim for service 
connection for a nervous disorder in October 1992.  At that 
time, the evidence of record showed that the veteran was 
admitted to a VA hospital from October 1992 to December 1992 
for major depression with psychotic features.  

In March 1993, while the claim of service connection for a 
nervous disorder was still pending at the RO, the veteran 
submitted a claim of service connection for schizophrenia.  
Additional VA inpatient reports indicated that the veteran 
was hospitalized again from March 1993 to April 1993 for 
major depression.  In addition to depression, the veteran 
complained of auditory hallucinations.  

In a June 1993 letter to the veteran, the RO denied 
entitlement to service connection for a nervous condition 
based on a finding that information sent to the veteran was 
returned to the RO stating the veteran had moved, but no 
forwarding address was provided.  The RO explained that no 
further action could be taken to reopen the claim until 
evidence of the correct address was furnished.  The veteran 
was provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's June 1993 
decision denying service connection for a nervous condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2002).

Thereafter, in January 1995, the veteran submitted a claim to 
reopen the issue of service connection for a nervous 
condition, to include that of PTSD.  In an August 1995 rating 
decision, the RO denied the veteran's attempt to reopen his 
claim of service connection for a nervous condition to 
include PTSD.  The veteran did not timely appeal that 
determination.  

Finally, in November 2000, the veteran submitted another 
claim of service connection for PTSD.  In support of his 
claim of service connection, the veteran submitted VA 
outpatient treatment records from 2000 showing diagnoses of 
bipolar disorder and PTSD.  The PTSD diagnoses are not based 
on any verified stressors.  Other medical records indicate 
that the veteran served in combat, although this was not 
corroborated by either the veteran's own testimony or the 
personnel records.  A VA examiner in February 2001 opined 
that it appeared more likely than not that the veteran did 
not meet the criteria necessary to support the diagnosis of 
PTSD.  

Also, the veteran testified at a video conference hearing in 
March 2002 before the undersigned Veterans Law Judge.  At the 
hearing, the veteran testified as to the stressors he 
experienced during active service.  

In a March 2001 rating decision, the RO reopened the 
veteran's claim of service connection for PTSD, but denied 
the issue on the merits.  The veteran timely appealed that 
determination.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2002).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2002); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  In 
this case, the last final decision of record was the August 
1995 RO decision.

In this case, the evidence added to the record since the RO's 
August 1995 decision consists of medical evidence showing a 
diagnosis of PTSD, and hearing testimony providing detailed 
information about the veteran's alleged stressors.

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the August 1995 decision.  
Furthermore, the evidence is material as to question of 
service connection.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2002).





ORDER

The claim is reopened and, to this extent only, the appeal is 
granted.  




REMAND

Records submitted since November 2000 show that the veteran 
has a diagnosis of PTSD.  Specifically, VA outpatient 
treatment records from 2000 show diagnoses of bipolar 
disorder and PTSD, but the PTSD diagnoses are not based on 
any verified stressors.  

The veteran submitted additional medical records from 1992 
and 1996.  The 1992 PTSD assessment report noted that the 
veteran was a "combat veteran."  This has not been 
corroborated by either the veteran's own testimony or the 
personnel records.  Nonetheless, the clinical psychologist 
noted a history of stressors as reported by the veteran and 
indicated that the veteran met the criteria for PTSD.  

The 1996 report, provided by the Director of a VA PTSD 
Clinical Team, notes that the veteran reports symptoms 
characteristic of PTSD, but indicated that the veteran was 
subjected to relatively mild combat stress and that his 
recent episodes of dissociation, although certainly 
disturbing, were not characteristic of PTSD flashbacks.  

Finally, the veteran was afforded a VA examination in 
February 2001 to determine the current nature and extent of 
his psychiatric disability.  The examiner noted that 
according to the medical records, the veteran was considered 
to have a schizoaffective disorder, PTSD, manic depression - 
not otherwise specified, bipolar affective disorder, and a 
possible borderline personality disorder.  

The examiner noted that although the veteran qualified for 
the symptoms of PTSD on the aspects of a traumatic event 
being persistently re-experienced, persistence of avoidance 
of stimuli associated with the trauma or numbing, and 
symptoms of increased arousal, it seemed likely that the 
veteran may not have experienced an event which was so 
outside the range of the usual human experience that it would 
have cased a serious condition like PTSD.  The examiner noted 
that the veteran was very vague about the alleged stressors 
and it appeared more likely than not that the veteran did not 
meet the criteria necessary to support the diagnosis of PTSD.

In summary, the evidence in this case shows that the veteran 
had a diagnosis of PTSD from a clinical psychologist in 1992 
based on unverified stressors as reported by the veteran, 
and, based on an assumption that the veteran was a combat 
veteran.  The other medical evidence of record included 
diagnoses of various psychiatric disorders other than PTSD.  
Moreover, the examiner in February 2001 indicated that the 
veteran did not have a diagnosis of PTSD.

In addition to the question of whether the veteran does or 
does not have PTSD, the RO did not attempt to verify the 
veteran's alleged stressors, and it is unclear from the 
evidence obtained by the RO exactly what the veteran's unit 
assignment was during his period of active duty in Saudi 
Arabia.  

In light of the foregoing, the following additional 
development is needed in this case:  The veteran's unit of 
assignment and duty responsibilities from active duty in 
Saudi Arabia should be verified;  attempts should be made to 
verify the veteran's alleged stressors; and the veteran 
should be afforded another VA examination to determine if he 
does in fact suffer from PTSD based on verified stressors.  

With regard to the claimed stressors, the veteran testified 
at a video conference hearing in March 2002.  The veteran 
provided detailed information about his claimed stressors 
during that hearing.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Obtain the veteran's medical records 
from the VA Medical Center(s) identified 
by the veteran for any treatment for PTSD 
during the period of from 2000 to 
present.  Request any hospital summaries, 
clinical records and/or outpatient 
treatment records.

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated the veteran for PTSD during 
the period of 2000 to present.  Obtain 
records from each health care provider 
the appellant identifies.

3.  The RO should ask the veteran to (1) 
provide his unit assignment and duty 
responsibilities during active duty in 
Saudi Arabia, and (2) to give a 
comprehensive statement regarding his 
alleged stressors.  He should be asked to 
provide specific details of the claimed 
stressful events during service such as 
the dates, places, detailed descriptions 
of the events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The veteran should be informed 
that he may specifically submit lay 
statements or statements of service 
comrades that support his report of the 
alleged stressors.  He should be told 
that the information is necessary to 
obtain supporting evidence of the 
stressful events.  Ask the veteran to 
comment specifically about:

a.  Hearing mortar rounds fired overhead;
b.  Seeing SCUD missiles destroy a 
building less than one mile from his 
location; 
c.  Witnessing a crash of a US supply 
truck and seeing the driver "fly through 
the air"; 
d.  Participation in removing dead, 
burned Iraqi bodies and body parts and 
loading them onto trucks;
e.  Any other stressful situations the 
veteran considers relevant.

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might verify the veteran's unit 
assignment and duty responsibilities; and 
which might corroborate the veteran's 
alleged in-service stressors.  Provide 
USASCRUR with a description of these 
alleged stressors identified by the 
veteran in Paragraph Number 3 above.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment. (These records are located in 
the claims file, identified with a yellow 
tab.)

5.  The veteran should be afforded a VA 
psychiatric examination.  Send the claims 
folder to the examiner(s) for review.  
The examiner should review the medical 
evidence of record and provide an opinion 
as to whether the veteran suffers from 
PTSD, and/or whether the veteran's 
psychiatric disability is attributable to 
bipolar disorder or some other 
psychiatric disorder.  The examiners 
should specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated.  The 
examiners must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  A complete rationale 
for all opinions expressed should be 
provided.

6.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



